By Judge Lisa B. Kemler
This matter before me on cross-motions for summary judgment. Having taken the matter under advisement following a hearing on October 25, 2006,I have carefully reviewed the parties memoranda of law, the attachments, and the relevant legal authorities. Both parties contend that there are no material facts genuinely in dispute and that the matter is ripe for summary judgment.
This case involves an Invitation to Bid (“ITB”) issued by the defendants seeking bids for a “complete turn-key project” contract. Specifically, the defendants sought to have installed in the Public Safety Center new jail cell door locks to replace the existing locks. The ITB contained various requirements to be provided by prospective bidders. Among the requirements specified was complete pricing, including pricing for hardware and installation, and the inclusion of certain executed documents and forms. In addition, the ITB stated that conditional bids may be rejected.
The bid submitted by the plaintiff did not comply with the requirements of the ITB in that it was a proposal for hardware only and the required documents and forms were omitted. The plaintiffs bid was rejected as a conditional bid, and the contract was awarded to another bidder. Following the defendants’ denial of the plaintiffs protest of the award, the plaintiff filed the lawsuit herein.
*558Because the plaintiff failed to submit a bid that complied with all of the requirements of the ITB, I find that the plaintiff does not have standing to bring this action. Having failed to satisfy the ITB requirements, the plaintiff cannot, in my opinion, be considered a “bidder” for purposes of Ya. Code § 2.2-43 64(C). For these reasons, summary judgment is granted in favor of the defendants.